 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
SINGAPORE ASAHI CHEMICAL & ) CASE NO. 1:18 CV 1662
SOLDER INDUSTRIES PTE LTD, )
)
Plaintiffs, )
)
v. ) JUDGE DONALD C. NUGEN'I`
)
) MEMORANDUM OPINION
APPLE INC., ) AND ORDER
)
Defendants. )

This matter is before the Court on the Motion to Dismiss for Irnproper Venue (Docket
#16) and the Motion for Reconsideration and for Leave to File a Reply in Support of Motion to
Transfer Venue Under 28 U.S.C. § l404(a) (Docket #27) filed by Defendant, Apple lnc.
(“Apple”). Apple asks the Court to reconsider its prior order denying Apple’s Motion to
Transfer Venue and dismiss the case for improper venue or transfer this case to the Northern
District of California, arguing that Northern California is the appropriate venue and a more
convenient forum for the Parties. Asahi argues that venue in the Northern District of Ohjo is
proper pursuant to statute and that transfer to the Northern District of California is not otherwise

warranted

 

 

Discussion

Under Federal Rule of Civil Procedure 12(b)(3), a defendant may move to dismiss or
transfer a lawsuit on the basis of “improper venue.” Fed. R. Civ. P. 12(b)(3). “The district court
of a district in which is filed a case laying venue in the wrong division or district shall disrniss,
or if it be in the interest of justice, transfer such case to any district or division in which it could
have been brought.” 28 U.S.C. § l406(a). Venue in patent cases is governed by 28 U.S.C.
Section 1400(b). That statute provides: “[a]ny civil action for patent infringement may be
brought in the judicial district where the defendant resides, or where the defendant has
committed acts of infringement and has a regular and established place of business.” 28 U.S.C. §
l400(b). On May 22, 2017, the Supreme Court decided TC Heartland LLC v. Kraft Foods Grp.
Brands LLC, 137 S. Ct. 1514, 197 L. Ed. 2d 816 (2017) and clarified that “a domestic
corporation ‘resides’ only in its State of incorporation for purposes of the patent venue statute."
TC Heartland, 137 S. Ct. 1514, 1517. The Federal Circuit explained that in order to establish
that a defendant has a “regular and established place of business” within the District, the
following requirements must be metz “(l) a physical place in the district; (2) it must be a regular
and established place of business; and (3) it must be the place of the defendant.” In re Cray lnc.,
871 F.3d 1355, 1360 (Fed. Cir. 2017). ln ruling on a Rule 12(b)(3) motion, the court may look

494

beyond the complaint but must draw all reasonable inferences and resolve factual conflicts in
favor of [the plaintiifj.’” Cumberland & Ohio Co. v. Cojinan, 719 F. Supp. 2d 884, 891 (M.D.
Tenn. 2010)(quoting Gone to the Beach, LLC v. Choicepoinl Servs., 434 F. Supp. 2d 534,
536-37 (W.D. Tenn. 2006)).

Even where statutory venue requirements are otherwise satisfied, 28 U.S.C. § l404(a)

provides: “For the convenience of parties and witnesses, in the interest of j ustice, a district court

_2_

 

 

may transfer any civil action to any other district or division where it might have been brought . .
. .” 28 U.S.C. § 1404(a). “‘Congress intended to give district courts the discretion to transfer

777

cases on an individual basis by considering convenience and fairness Kerobo v. Sw. Clean
Fuels, Corp., 285 F.3d 531, 537 (6“’ Cir. 2002) (quoting Stewart Org., lnc. v. Ricoh Corp., 487
U.S. 22, 101 L. Ed. 2d 22, 108 S. Ct. 2239 (1988)).

When ruling on a motion to transfer pursuant to 28 U.S.C. § 1404(a), a com't considers
“the private interests of the parties, including their convenience and the convenience of potential
witnesses, as well as other public-interest concems, such as systemic integrity and fairness,
which come under the rubric of ‘interests of justice.”’ Moses v. Bus. Card Express, Inc., 929
F.2d l131, 1137 (6th Cir.l99l) (quoting Slewarl Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30
(1988)).l However, “if venue is proper, a plaintiffs choice of forum is given substantial weight,”
unless the defendant shows that convenience and the interests of justice “strongly favor transfer.”
14D Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 3801 (3d ed.).

Conc|usion
Apple has four retail stores within the District, thus satisfying the physical, regular and

established criteria set forth in In re Cray, 87l F.3d 1355, 1359-60, and Asahi has sufficiently

alleged acts of infringement which have occurred in this District. Accordingly, Apple’s Motion

 

“ln exercising its discretion, courts rely on a number of factors, including: (1) the
convenience of witnesses; (2) the location of relevant documents and relative ease of
access to sources of proof; (3) the convenience of the parties; (4) the locus of the
operative facts; (5) the availability of process to compel the attendance of unwilling
witnesses; (6) the relative means of the parties; (7) the forum's familiarity with the
governing law; (8) the weight accorded the plaintist choice of forum; and (9) trial
efficiency and the interests of justice, based on the totality of the circumstances.” EMI
Corp. v. Opal, Case No. 1115 CV 1257, 20l5 U.S. Dist. LEXIS 131334 (N.D. Ohio Sept.
29, 2015) (citing AlixPartners, LLP v. Brewington, Case No. 14 CV 14942, 2015 U.S.
Dist. LEX]S 118099 (E.D. Mich. Sept. 2015)).

_3_

 

 

to Dismiss for lmproper Venue (Docket #16) is hereby DENIED.

Furthermore, the Court has considered the arguments raised in Apple’s Reply Brief in
Support of its Motion to Transfer Venue under 28 U.S.C. § l404(a) (Docket #32) and finds no
basis upon which to reconsider and/or reverse its prior determination that transfer to the
Northern District of California is unwarranted under the facts alleged. Many of the arguments
raised by Apple in support of transfer depend on evidence which has yet to be discovered; self-
serving speculation as to the importance and/or role certain Parties and/or witnesses will
ultimately play; and, conjecture as to the willingness of certain witnesses to participate if this
case remains in the Northern District of Ohio. Furthermore, as Apple is keenly aware, the ability
to exchange information and communicate electronically simplifies the discovery process and, to
the extent documents and/or other relevant information located in California must be reviewed in
person, Asahi will bear the burden of travel. Finally, as alleged by Asahi, the named inventor of
the patent-at-issue travels to the Northern District of Olrio regularly for work; Asahi’s non-party
or technical witness is located within the District; and, the technology-at-issue was developed in
the District. Accordingly, the Court finds transfer to the Northern District of California to be
unwarranted and Apple’s Motion for Reconsideration (Docket #27) is hereby DENIED.

IT IS SO ORDERED.

s/Donald C. Nugent

Donald C. Nugent
.Senior United States District Judge

DATED: November 16. 2018

 

